993 So.2d 177 (2008)
J. Craig WATTS, as Personal Representative of the Estate of John E. Watts, deceased, Petitioner,
v.
UNITED SERVICES AUTOMOBILE ASSOCIATION, Respondent.
No. 1D08-3221.
District Court of Appeal of Florida, First District.
October 31, 2008.
Sharon H. Proctor of Lake St. Louis, MO, and Lefferts L. Mabie, III, of Lefferts Mabie, P.A., Tampa, for Petitioner.
Susan S. Lerner of Joseph Jacks, Miami, for Respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The order compelling discovery of privileged information regarding the mock trial conducted by plaintiff's counsel *178 is quashed, and the case is remanded to the trial court for further proceedings.
BROWNING, C.J., BARFIELD and THOMAS, JJ., concur.